News Release Republic First Bancorp, Inc. January 22, 2015 REPUBLIC FIRST BANCORP, INC. REPORTS DEPOSIT GROWTH OF 23% NET INCOME IMPROVES BY 170% Philadelphia, PA, January 22, 2015 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended December 31, 2014. Financial Highlights Three Months Ended Twelve Months Ended ($ in millions, except per share data) 12/31/14 12/31/13 % Change 12/31/14 12/31/13 % Change Assets $ $ 26 % Loans 15 % Deposits 23 % Total Revenue $ $ 12
